                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   VARO-REAL INVESTMENTS, INC.,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                   No. C 19-07289 WHA
                               For the Northern District of California




                                                                         12     v.                                                               Related to
                                                                         13   MARIO SANDER, and DOES 1 through                            No. C 19-06379 WHA
                                                                         14   X,

                                                                         15                  Defendants.
                                                                                                                        /
                                                                         16                                                               ORDER GRANTING
                                                                              CAMARI V. CAMPBELL,                                         MOTION TO REMAND
                                                                         17                  Interested Party/Tenant/
                                                                         18                  Occupant.
                                                                                                                        /
                                                                         19
                                                                         20          Defendant Mario Sander previously removed this unlawful detainer action from state

                                                                         21   court only to have it remanded for lack of subject-matter jurisdiction, there being neither

                                                                         22   diversity jurisdiction nor federal-question jurisdiction.

                                                                         23          Undeterred, Camari Campbell, “purportedly on behalf of Sander,” has now improperly

                                                                         24   removed this case to federal court, supposedly based on federal-question jurisdiction.

                                                                         25   Campbell has not been named as a party in this action and does not have standing to remove

                                                                         26   this action. Moreover, the new removal notice merely copied and pasted from the previous

                                                                         27   defective notice, with the addition of an alleged violation of a local rent control policy (Case

                                                                         28   No. C19-07289 WHA, Dkt. No. 1). Plaintiff thereafter moved to have the case related to the
                                                                          1   previously removed case and remanded to state court, a ruling of which judicial notice is now
                                                                          2   taken (Case No. C19-06379 WHA, Dkt. No. 20). Although plaintiff filed its motion on the
                                                                          3   previously removed case’s docket, this order construes the motion to apply to the relevant case
                                                                          4   docket (Case No. C19-07289 WHA). The undersigned related the cases by order, and now
                                                                          5   GRANTS plaintiff’s motion to remand for the same reasons set forth before (Case No.
                                                                          6   C19-06379 WHA, Dkt. No. 17).
                                                                          7          Plaintiff’s counsel seeks $676 in attorney’s fees under the removal statute, which
                                                                          8   provides that a court “may require payment of just costs and any actual expenses, including
                                                                          9   attorney’s fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). Plaintiff contends
                                                                         10   that this case was removed again “as part of a scheme to hinder and delay the [u]nlawful
                                                                         11   [d]etainer case” and defendant is “clearly seeking removal to prolong the litigation and force
United States District Court
                               For the Northern District of California




                                                                         12   [p]laintiff to incur additional costs.” Thus, counsel seeks fees for time she and her paralegal
                                                                         13   spent addressing this removal. This order finds that it is just to award fees here. Campbell
                                                                         14   removed the same action based on the same reasons for the previous removal, with no
                                                                         15   meaningful change. Campbell therefore lacked any objectively reasonable basis for believing
                                                                         16   removal was appropriate. Plaintiff’s demand for $676 in fees is reasonable under the
                                                                         17   circumstances and based on competitive billing rates. Attorney’s fees in that amount are
                                                                         18   therefore GRANTED.
                                                                         19          A hearing was held on November 27, 2019. The hearing was set for 10:00 a.m., called
                                                                         20   at 10:10 a.m. Neither defendant nor anyone on behalf of defendant appeared. The hearing was
                                                                         21   then postponed ten minutes, recalled at 10:26 a.m. Still, defendant did not appear and the Court
                                                                         22   went ahead with the hearing. Defendant Sander and any and all other “co-interested parties” are
                                                                         23   hereby admonished not to file any more removals to the district court.
                                                                         24                                           CONCLUSION
                                                                         25          Accordingly, plaintiff’s motion to remand is GRANTED and plaintiff’s request for
                                                                         26   attorney’s fees is GRANTED in the amount of $676. Campbell’s application to proceed in forma
                                                                         27
                                                                         28


                                                                                                                              2
                                                                          1   pauperis is DENIED AS MOOT. The Clerk shall REMAND the case to the Superior Court of
                                                                          2   California, County of Contra Costa and CLOSE THE FILE.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: November 27, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                          7                                                      UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                          3
